Citation Nr: 0113702	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  96-41 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
keloids of the right biceps, left shoulder, and pubic area.

2.  Entitlement to service connection for keloids of the 
chest, back, thigh, neck, and abdomen.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Louisville, Kentucky Department of Veterans Affairs (VA) 
Regional Office (RO) in March 1996 and February 1997.

In his September 1996 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  However, a May 1997 
Report of Contact reflects that the veteran withdrew this 
request in view of his incarceration.  See 38 C.F.R. 
§ 20.704(e) (2000).  He was subsequently scheduled for a VA 
Travel Board hearing in June 2000 but failed to appear for 
that hearing.  See 38 C.F.R. § 20.704(d) (2000).  In December 
2000, the veteran requested a new hearing date and noted that 
he had not received the prior letter notifying him of his 
hearing date, but in a January 2001 letter, the Board denied 
the veteran's request for a new hearing date on the basis 
that notice of the prior hearing date had been sent to his 
latest address of record.  See 38 C.F.R. § 20.702(d) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's keloids of the right biceps, left shoulder, 
and pubic area are not tender, painful, ulcerated, or 
productive of functional impairment, exfoliation, exudation, 
or itching.

3.  Keloids of the veteran's chest, back, thigh, neck and 
abdomen are etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
keloids of the right biceps, left shoulder, and pubic area 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.31. 4.118, Diagnostic Codes 
7803-7806 (2000); The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Keloids of the veteran's chest, back, thigh, neck, and 
abdomen were incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims and that no further assistance is required 
in order to comply with the VA's statutory duty to assist him 
in developing the facts pertinent to his claims.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Specifically, the RO has 
afforded the veteran a comprehensive VA examination and has 
obtained records of reported medical treatment.  Also, in an 
October 1997 Supplemental Statement of the Case, the RO 
informed the veteran of the type of evidence that would be 
needed to support his claims.  

I.  Initial compensable evaluation for keloids 
of the right biceps, left shoulder, and pubic area

In a February 1997 rating decision, the RO granted service 
connection for keloids of the right biceps, left shoulder, 
and pubic area.  The RO based this decision on an October 
1996 opinion from a VA doctor, who indicated that a 
vaccination keloid scar of the right shoulder had its 
inception during military service.  A zero percent evaluation 
was assigned, effective from September 1995.  This evaluation 
has remained in effect and is at issue in this case.

The veteran also underwent a VA dermatologic examination in 
February 1997.  During this examination, the veteran 
described the history of onset of keloids but denied any 
compromise or pain of the keloids associated with breathing 
or movement of the trunk or extremities.  In pertinent part, 
the examination revealed a 2.2-centimeter linear lesion over 
the right bicep, a one-centimeter linear lesion of the left 
shoulder, and a 2.5-centimeter linear lesion in the hair-
bearing portion of the pubic area.  The examiner described 
these keloids as "asymptomatic" but noted that they were 
likely the result of inflammation associated with acneform 
folliculitis and chronic inflammation.  

In September 1997, the veteran submitted two photographs, 
showing his chest and back, in support of his claims.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).  In cases where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).

The RO has evaluated the veteran's keloids by analogy under 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2000) as eczema.  
See 38 C.F.R. §§ 4.20, 4.27 (2000).  Under this section, a 
zero percent evaluation is warranted in cases of slight, if 
any, exfoliation, exudation, or itching, if on a non-exposed 
surface or small area.  A 10 percent evaluation is in order 
for exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  

In this case, the Board observes that the evaluation at issue 
encompasses three different keloid scars.  However, each of 
these scars is located in a non-exposed area, and none of 
these scars is more than 2.5 centimeters in length.  
Significantly, these scars have been reported to be 
asymptomatic, with no evidence of exfoliation, exudation, or 
itching.  As such, the Board finds no basis for a compensable 
evaluation under Diagnostic Code 7806.

The Board also has considered other diagnostic criteria so as 
to afford the veteran every consideration in regard to his 
present appeal.  However, as discussed, the veteran's 
dermatologic examination revealed the three noted keloid 
scars to be asymptomatic, and the veteran specifically denied 
any compromise or pain as a result of such scars.  Given 
these facts, the Board finds no evidence of poor nourishment 
and repeated ulceration (the criteria for a 10 percent 
evaluation under Diagnostic Code 7803), tenderness or pain on 
objective demonstration (the criteria for a 10 percent 
evaluation under Diagnostic Code 7804), or functional 
impairment of an affected body part (as would warrant a 
higher evaluation under Diagnostic Code 7805).

In view of Fenderson, the Board has considered whether the 
medical evidence of record raises the question of whether a 
higher evaluation was warranted for any periods of time 
following the initial grant of service connection so as to 
warrant "staged" ratings due to a significant change in the 
level of disability.  The symptomatology reported during the 
pendency of this appeal, however, has remained essentially 
constant, with the degree of severity at all times fully 
contemplated by the assigned evaluation.  In short, none of 
this evidence presents a basis for an initial compensable 
evaluation for keloid formation of the right biceps, left 
shoulder, and pubic area, and the preponderance of the 
evidence is thus against the veteran's claim for that 
benefit.  

Although VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue, that doctrine 
is not for application in this case because the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. 
§ 5107(b)). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected keloids have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

II.  Service connection for keloids of the chest, 
back, thigh, neck, and abdomen

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000). 

In this case, the veteran's service medical records do not 
show that he was treated for skin abnormalities of the chest, 
back, thigh, neck, or abdomen during service, although he was 
treated for a pubic rash.  The veteran's in-service 
immunization record does confirm smallpox, typhoid, and 
tetanus vaccinations in 1971, soon after induction.  

A private medical record from October 1976 is the first post-
service evidence of keloid formation, and private treatment 
records dated from January 1988 until April 1989 confirm 
keloids of the face, neck, back, and chest.  

In an October 1996 opinion, a VA doctor suggested a 
relationship between the veteran's right shoulder keloid and 
vaccinations in service, but this doctor also opined that the 
vaccinations did not account for the later development of 
lesions on the face and chest.  

The veteran's February 1997 VA dermatologic examination 
revealed multiple scars, lesions, and papules of the face, 
neck, chest, abdomen, right lower extremity, and back.  The 
examiner noted that there was no direct evidence to support 
the finding that, other than at a vaccination site, the 
development of keloids began as a result of activities 
performed while in service.  

In February 2001, the Board referred the veteran's claims 
file to a Veterans Health Administration (VHA) physician for 
an opinion as to the etiology of his keloids of the veteran's 
chest, back, thigh, neck, and abdomen.  Later in February 
2001, L. Boyd Savoy, Chief of the Dermatology Section at a VA 
Medical Center, reviewed the veteran's claim file and 
submitted a opinion as requested by the Board.  Dr. Savoy 
noted that the veteran had never developed keloids before 
entering service and that his "newly displayed 
predisposition to keloid formation begins with his time in 
service."  

Dr. Savoy indicated that the disposition towards keloid 
formation was often genetic in origin, but this disposition 
could be incited by a vaccination or other skin disorders.  
Moreover, the physician cited to a study showing that 81 
percent of keloids occurred within a year of the injury or 
disease causing their formation, while 19 percent had an 
incubation of one to 24 years after the first recognizable 
injury.  Dr. Savoy noted that all of the veteran's keloids 
were documented within 14 years after discharge, well within 
the incubation period, and that it was reasonable to conclude 
that all such keloids were likely present long before 
documentation.  Dr. Savoy concluded that there was a 
reasonable possibility of service origin in regard to the 
keloids of the back, neck, thigh, chest, and abdomen.  

In a case such as this, where there is conflicting evidence, 
it is incumbent on the Board to weigh the evidence to 
determine which evidence has the most probative value.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence").  The Board has reviewed the February 1997 VA 
examination report, the contents of which do not support the 
veteran's claim.  Although requested to review the veteran's 
claims file, it is unclear from the report itself whether the 
file was reviewed in connection with the examination.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  

Dr. Savoy, the VHA doctor who provided a favorable opinion in 
February 2001, did review the entire claim file.  Moreover, 
he cited to a pertinent medical study and explained the lapse 
of time between service and the diagnosis of the keloids at 
issue in terms of the incubation periods described in the 
medical study.  

Overall, the Board finds that the favorable February 2001 VHA 
opinion is of at least equal if not greater probative value 
than the opinion included in the earlier VA examination 
reports even though the veteran was physically present for 
the 1997 examination.  As such, the record presents at least 
an approximate balance of positive and negative evidence as 
to whether the keloids of the veteran's back, neck, thigh, 
chest, and abdomen are of service origin.  Resolving the 
benefit of the doubt in the veteran's favor, service 
connection is in order for the keloids of the back, neck, 
thigh, chest and abdomen.  

The evaluation of the keloids of the veteran's back, neck, 
thigh, chest and abdomen, of course, is a matter initially 
for adjudication by the RO and is not before the Board in 
this decision.  The Board notes that its decision as to the 
propriety of the initial evaluation of the keloids of the 
veteran's right biceps, left shoulder, and pubic area, which 
were already service-connected, is limited specifically to 
these keloids without consideration of the additional keloids 
of the back, neck, thigh, chest and abdomen, or the effect 
for rating purposes, if any, that these keloids might have 
individually or in combination with the scars of the upper 
extremities and pubic area if such consideration, in whole or 
in part, was advantageous to the veteran.  The Board 
expresses no opinion as to such evaluation.  


ORDER

The claim of entitlement to an initial compensable evaluation 
for keloids of the right biceps, left shoulder, and pubic 
area is denied.

The claim of entitlement to service connection for keloids of 
the chest, back, thigh, neck, and abdomen is granted.


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

